Filed 12/15/21 P. v. Moralez CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




THE PEOPLE,                                                                                  C093876

                   Plaintiff and Respondent,                                      (Super. Ct. No. 19F7455)

         v.

JULIO CHAVEZ MORALEZ,

                   Defendant and Appellant.




         Appointed counsel for defendant Julio Chavez Moralez has asked this court to
review the record to determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) Having undertaken an examination of
the entire record, we find no arguable error that would result in a disposition more
favorable to defendant. Accordingly, we will affirm the trial court’s order modifying the
judgment by reducing defendant’s custody credit allocation.



                                                             1
                                     BACKGROUND
        On January 22, 2021, defendant resolved case No. 19F7455 by pleading no contest
to corporal injury of a spouse (Pen. Code, § 273.5, subd. (a))1 and false imprisonment by
violence (§§ 236, 237). Defendant also admitted the truth of the great bodily injury
enhancement (§ 12022.7, subd. (e)), as well as the prior strike enhancement (§ 1170.12).
In exchange, the People dismissed the remaining count and enhancement, and defendant
received a stipulated aggregate prison sentence of eight years four months, the makeup of
which is not at issue in this appeal. Defendant also resolved via this plea agreement a
pending probation violation in case No. 17F6062, for which he received a prison sentence
of four, three-year terms (each concurrent to each other and case No. 19F7455) and
dismissal of another matter.
        Relying upon the calculations of the probation officer, the trial court awarded
defendant 731 actual credits plus 730 conduct credits for a total of 1,461 custody credits
in case No. 17F6062 and 414 actual credits plus 414 conduct credits for a total of 828
custody credits in case No. 18F7455. The People questioned whether defendant’s
conduct credits should be limited to 15 percent, and the court invited the parties to confer
with probation and put the matter on calendar if needed.
        Thereafter, the People moved to correct the custody credit allocation in case No.
19F7455, arguing the trial court should have imposed limited defendant’s credits to 15
percent per section 2933.1. Defendant opposed this request. On March 8, 2021, the court
granted the People’s request, modifying defendant’s custody credit allocation in case No.
19F7455 to 414 actual days plus 62 conduct days for a total of 476 days. Defendant
timely appealed this order, and his request for a certificate of probable cause was denied.




1   Undesignated statutory references are to the Penal Code.

                                              2
The case was fully briefed on September 3, 2021, and assigned to this panel in late
October 2021.
                                      DISCUSSION
       Counsel filed an opening brief that sets forth the facts of the case and requests that
we review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief, but to date
has not done so. Having undertaken an examination of the entire record, we find no
arguable error that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       If it has not already done so, the trial court is directed to prepare an amended
abstract of judgment reflecting the court’s March 8, 2021, recalculation of custody credits
and to forward a certified copy thereof to the California Department of Corrections and
Rehabilitation. The modification order and resulting judgment are affirmed.




                                                        /s/
                                                  Duarte, J.



We concur:



      /s/
Raye, P. J.



     /s/
Hoch, J.


                                              3